AFFIR1’Vl as modified; Opinion issued October 4, 2012




                                                 In The
                                    nnrt uf \pnata
                           Fiftt! t)uitnrt uf c!1rxas at alla
                                         No. 05-1 1-00684-CR


                         GEREMY THOMAS HENDERSON, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee


                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F08-73646-Y


                               MEMORANDUM OPINION
                        Before Justices O’Neill, FitzGerald, and Lang-Miers
                                   Opinion By Justice FitzGerald

        Geremy Thomas Henderson appeals from the adjudication of his guilt for assault involving

family violence.    See TEx. PENAL CODE ANN.       § 22.01(a)(l) (West 2011); TEx. FAM. CODE ANN.
§ 71.004(1) (West 2008).   The trial court assessed punishment at eight years’ imprisonment. In four

points of error, appellant contends the judgment should be modified to show: (1) he pleaded true to

some of the allegations in the State’s motion to adjudicate; (2) the conditions of community

supervision he was found to have violated; (3) the correct name ofthe attorney representing the State

at the adjudication hearing; and (4) the correct spelling of appellant’s name. We modify the trial

court’s judgment adjudicating guilt and affirm as modified. The background of the case and the

evidence admitted at trial are well known to the parties, and we therefore limit recitation of the facts.
We issue this memorandum        opinion   pursuant to Texas Rule of /\ppellate Procedure 47.4 because

the lan to be applied in the case is well settled.

        in its motion to adjudicate, the State alleged appellant violated conditions B, C, D, F. 11. 1,

J, K. M, N, 0. and P of his community supervision. During a hearing on the motion, the State

withdrew the allegations concerning conditions C and I.          Appellant pleaded true to violating

conditions 13. Fl. J. K. and 0. and not true to violating conditions D. F. M. N, and P After hearing
                                                                                       .




testimony from witnesses and appellant, the trial court found appellant violated conditions 13, 1), F,

1-1. .1, N, 0, and P. The judgment states appellant pleaded not true to the allegations in the motion

to adjudicate and that the trial court found appellant violated the conditions ol community

supervision as set out in the motion. Thus. the judgment is incorrect. We sustain appellant’s first

and second points of error.

       The record shows Don Guidry represented the State during the hearing on the motion to

adjudicate, and that the correct spelling of appellant’s first name is “Geremy.” Thejudgment states

appellants first name as Germey” and that Lea Thomson was the state’s attorney. Thus the

judgment is incorrect. We sustain appellants third and fourth points of error.

       We modify the trial court’s judgment adjudicating guilt to show (1) appellant’s true name

is Geremy Thomas Henderson; (2) the attorney for the State is Don Guidry; (3) appellant pleaded

true to violating conditions B. H, .1. K. and 0 and not true to conditions D. F.M. N, and P; and (4)

the trial court found appellant violated conditions B, D, F. H, J. N. 0. and P of community

supervision. See   TEX.   R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27—28 (Tex. Crim. App.

1993); Asberry v. State, 813 S.W.2d 526, 529-30 (Tex. App.—Dallas 1991, pet. ref’d).
       As modified, we affirm the trial court’s judgment.




                                                    KE RRY P. ITZGERALD
                                                    JUSTICE

Do Not Publish
TEx. R. App. P. 47
1 10684F.U05
                                 nnrt uf ppLab3
                        .ift1! Ji!itrirt Ut QrXWi It Dullt
                                       JUDGMENT
GEREMY T[ION AS II ENDERSON,                        Appeal from the Criminal District Court
Appellant                                           No. 7 of Dallas County, Texas. (Tr.Ct.No.
                                                    F08-7S646-Y).
No. 05-1 l-00684-(R           V.                    Opinion delivered by Justice FitzGerald.
                                                    Justices O’Neill and Lang-Miers
THE STATE C)F TEXAS. Appellee                       participating.


    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

      The judgment adjudicating guilt is modified to show appellant’s true name is “Geremy
Thomas Henderson.”

       The section entitled Attorney for State” is modified to show Don Guidry.”

        The section entitled Plea to Motion to Adjudicate’ is modified to show ‘1rue to
conditions B. 1-1, J. K. 0 and Not True to conditions D. F. M. N. P.’

       The section entitled “(5) While on community supervision” is modified to show “(5)
While on community supervision. Defendant violated conditions B. D. F. 11. J. N. ,
                                                                                   P of
community supervision.”

       As modified, we AFFIRM the trial court’s judgment.


Judgment entered October 4. 2012.




                                                   KFRITGEALD
                                                   JUSThSE